09/06/2022



                                                                                Case Number: DA 22-0297




           IN THE SUPREME COURT OF THE STATE OF MONTANA

CENTRON SERVICES, INC. dba CREDIT
SYSTEMS,

                       Plaintiff and Appellant,
                                                   CAUSE NO. DA 22-0297
      v.

CACHERAL D. DELOREAN,
               Defendant and Appellee.

                               ORDER
   ______________________________________________________________

      Counsel for Appellee has filed a Motion for Withdrawal of Counsel. The time

for response has run and no objection was filed by Appellee.

      IT IS HEREBY ORDERED that the Motion for Withdrawal of Counsel is

GRANTED. All further notification of any pleadings or correspondence involving

this appeal shall be given to Appellee as follows: Cacheral D. Delorean, P.O. Box

419, Lakeside, MT 59922, saunagirlcdl@gmail.com.




                                                                      Electronically signed by:
                                         1                                    Jim Rice
                                                                 Justice, Montana Supreme Court
                                                                         September 6 2022